

117 HR 1635 IH: STOP II: Classrooms Over Conference Rooms Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1635IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Hudson introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase authorization of the grant program for school security in the Omnibus Crime Control and Safe Streets Act of 1968.1.Short titleThis Act may be cited as the STOP II: Classrooms Over Conference Rooms Act.2.Grant program for school security(a)In generalSection 2705 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10555) is amended—(1)by amending subsection (a) to read as follows:(a)In generalThere are authorized to be appropriated $200,000,000 for each of fiscal years 2022 through 2028, of which, for each fiscal year—(1)$133,333,333 shall be made available to the BJA Director to carry out this part; and(2)$66,666,667 shall be made available to the COPS Director to carry out this part.; and(2)in subsection (b) by adding at the end the following: Any funds appropriated under the Consolidated Appropriations Act of 2021, which may be used for purposes of renting conference rooms in the District of Columbia in carrying out the Department of Education Organization Act shall instead be used for the purposes in subsection (a)..(b)AuthorizationThere are authorized to be appropriated to carry out the Department of Education Organization Act, $270,000,000 (reduced by $270,000,000) for fiscal year 2022.